AGREEMENT


THIS AGREEMENT is made as of the 14th day of September, among Rubber Research
Elastomerics, Inc. (“RRE”), Winston Salser (“Salser”) and Riviera Investments,
Inc., a corporation controlled by Salser (“Riviera”).


Recitals


A.  RRE desires to engage Salser as its Chief Executive Officer, and Salser is
willing to accept such engagement. The parties wish to establish certain terms
regarding Salser’s employment as CEO.


B.  Salser and Riviera have previously provided funding to RRE. During the
period from May 2007 through July 2007, Salser or Riviera provided approximately
$121,900 to RRE as described in that certain Agreement and Receipt of Payments,
dated August 2, 2007 (the “Payments Agreement”). In August 2007, Salser or
Riviera provided an additional $30,829 to RRE as described in that certain
letter agreement dated August 3, 2007. (References herein to Salser include
Riviera, where applicable.)


C.  RRE desires to obtain additional funding, and Salser and Riviera are willing
to provide additional funding to RRE on the terms and conditions described
below.


Therefore, the parties hereby agree as follows:


1.  Employment of Salser as CEO. RRE agrees to employ Salser as its CEO. The
term of his employment will be four years, unless terminated earlier. RRE will
pay Salser a base salary of $150,000 per year for his services as CEO, plus such
other compensation and benefits as may be determined by the Board of Directors
from time to time. Salser’s base salary will be paid in equal installments on
RRE’s regular payroll dates. If RRE terminates Salser’s employment without cause
before the expiration of the 4-year term, Salser will be entitled to receive his
salary for the remainder of the 4-year term.


2.  Purchase of Stock; Other Funding.


(a)  Purchase of Stock. On or promptly after the date of this Agreement, Salser
or Riviera, or a combination thereof, will purchase $300,000 of 8.5% Convertible
Preferred Stock from RRE at a price of $0.42 per share (i.e., 714,286 shares).
The purchase price will be paid (i) by applying the $152,729 previously provided
to RRE by Salser or Riviera, plus accrued interest thereon, and (ii) the balance
in cash. The issuance of such stock will satisfy RRE’s indebtedness to Salser
and Riviera with respect to the prior advances so applied. Notwithstanding such
application of prior advances to purchase stock, Salser and Riviera shall
continue to have the rights set forth in the Payments Agreement, as provided in
Section 3 hereof.


(b)  Convertible Debenture. Within 45 days after the date of this Agreement,
Salser or Riviera will provide an additional $300,000 in funding to RRE. This
will be evidenced by a convertible debenture, payable on demand and bearing
interest at the rate of twelve percent (12%) per annum, payable quarterly. Such
convertible debenture shall be convertible into shares of 8.5% Convertible
Preferred Stock at a conversion price of $0.42 per share. RRE will reserve
714,286 shares of 8.5% Preferred Stock for issuance upon such conversion.


(c)  Use of Funds; Escrow of Funds. RRE agrees to use the funds provided by
Salser or Riviera as follows:


 
1

--------------------------------------------------------------------------------

 
(i)  $100,000 of the funds provided by Salser or Riviera on or after the date of
this Agreement (or less, if the full $100,000 is not required) will be used to
terminate the license agreement between RRE and 4500 Main Street LLC and to
refund to 4500 Main Street LLC the partial payment previously made to RRE with
respect to such license agreement; and RRE shall terminate or confirm the
expiration of the options agreement to purchase licenses, which 4500 Main Street
LLC has failed to maintain.


(ii)  The remaining funds (including funds provided in payment for stock and
funds advanced by Salser or Riviera for the convertible debenture) will be
placed in an escrow account with a bank, and will be released to RRE and applied
to the following purposes: (A) to pay the salary of Salser as CEO; (B) to pay
debentures held by Duncan King, Ernest Miller or Jane Miller, if such debentures
are tendered to RRE for payment; or (C) for other corporate purposes approved by
Salser.


3.  Continued Effect of Payments Agreement. Notwithstanding the application of
funds to purchase stock under this Agreement and the other provisions of this
Agreement, the parties agree that Salser and Riviera shall continue to have the
rights set forth in the Payments Agreement, including but not limited to the
right to purchase Tirecycle Licenses or to pay costs and expenses relating to
the manufacture of Tirecycle Treatments, and may supply the funds required for
the exercise of any or all of such rights by applying some or all of the funds
provided by Salser or Riviera under this Agreement and evidenced by the
convertible debenture, or by providing additional funds in the future.


4.  Definitive Agreements. The parties agree to prepare and execute one or more
definitive documents setting forth the detailed terms of these relationships,
including the terms set forth in this Agreement. This Agreement shall govern the
terms of such relationships until definitive agreements are executed by the
parties.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


RUBBER RESEARCH ELASTOMERICS, INC.




By   /s/ Fred J. Stark, Jr.                                
Fred J. Stark, Jr., Chief Executive Officer




SALSER:


      /s/ Winston Salser                                  
Winston Salser




RIVIERA INVESTMENTS, INC.




By     /s/ Winston Salser                               
Winston Salser, President
 
 
 
 
2

--------------------------------------------------------------------------------

 